Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 6, 2022 responding to the October 7, 2021 requirement for restriction.  This application is a national stage application of PCT/IB2018/056283, filed August 20, 2018, which claims priority to foreign application IT102017000096298, filed August 25, 2017.  
Claims 13-32 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of group I claims 13-24, drawn to a method of making a polyphenol composition, filed January 6, 2022, is acknowledged.
Claims 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 13-24 are pending in this application and examined on the merits herein.

Claim interpretation
Independent claim 13 and its dependent claims are directed to a method of producing a polyphenolic composition.  As described by Gerhauser et al. and Montanari et al. (both of record in previous action) beer contains a large number of polyphenols.  Claim 13-24 do not further specify the identity or amounts of the polyphenols included in the composition in such a way as to differentiate them form the polyphenols naturally present in beer.  Therefore methods of making beer will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitations “a temperature of 71OC,” “holding the temperature for 20-30 minutes,” a duration of 10-20 minutes,” and “a duration of 10-18 minutes,” and the claim also recites “preferably 66 ± 5OC, more preferably 66OC,” “preferably 15-16 minutes,” “preferably 15-16 minutes,” and “preferably 12 ± 2 minutes,” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Reference included with PTO-892) in view of Igyor et al. (Reference included with PTO-892) in view of Lyumugabe et al. (Reference included with PTO-892)
Independent claim 13 is directed to a method comprising grinding malt grains, splitting into two portions, boiling the first portion and recombining it with the second portion, thermal cycling the combined mixture at a lower temperature, separating the liquid portion from the spent grains, adding hops, boiling, and cooling the resulting wort.  Dependent claims 14, 15, 19, and 23 specify particular aspects of the treatment steps.  Dependent claims 21 and 25 specify particular aspects of the heating cycles used.
Taylor et al. discloses a process for producing sorghum beer wort comprising grinding sorghum malt, separating out 0.5kg of the malt, boiling with maize grits, recombining with 2.0 kg of unboiled malt, mashing at 60OC, and separation of spent grains to obtain wort. (p. 14 figure 1) This procedure involved separating and boiling 20% of the malt grains and leaving 80% unboiled as described in claim 19.  The portion to be boiled was furthermore first mixed with 4.5L water for a souring step, at a concentration of about 10% falling within the range recited in claim 13. Taylor et al. also discloses an all-malt triple decoction mashing process wherein four temperature cycles of 45, 60, 70, and 75OC were used. (p. 14 right column third paragraph) In this procedure after each mashing period a third of the mash was removed, boiled, and recombined with the rest of the mash.  In both procedures the wort was OC for separation by centrifugation. (p. 14 left column second paragraph) Taylor toes not describe a method comprising adding hops and further boiling the beer wort.
However, Igyor et al. also discloses a method of making sorghum beer. (p. 1040 sections 2.3 and 2.4) After mashing, the mash was combined with hops, cooled to 8OC, and aged for 5 days.  With respect to the step of boiling the hopped wort, Lyumugabe et al. discloses boiling of sorghum beer wort. (p. 514 right column second paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate steps of hopping and boiling sorghum wort into the method described by Taylor et al., as the other cited references suggest using these steps in producing sorghum beer.
With respect to claim 17, Lyumugabe et al. discloses several examples of traditional sorghum beer manufacturing processes, (pp. 517-523) wherein the beer is filtered after fermentation.  This step would reasonably be considered to be a method of removing impurities as recited in claim 17.
With respect to claims 23 and 24, one of ordinary skill in the art would have found it to be obvious to determine the proper amount of hops and boiling temperature of the beer wort, in order to arrive at the optimal values for carrying out the process.
Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. in view of Igyor et al. in view of Lyumugabe et al. as applied to claims 13-15, 17-19, 21, 23, and 24 above, and further in view of Tippmann et al. (Reference included with PTO-892)
The disclosures of Taylor et al., Igyor et al., and Lyumugabe et al. are discussed above.  Taylor et al. in view of Igyor et al. in view of Lyumugabe et al. does not disclose a step of washing the spent grain with water and mixing the wash with the liquid component.  However, Tippmann et al. discloses washing of the filter cake during lautering to obtain the whole extract. (p. 1297 right column last 
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
Claims 13-21, 23, and 24 are rejected.  Claim 22 is objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/25/2022